Campbell, J.,
delivered the opinion of the court.
The plaintiff in error was put on trial for murder. A special venire facias had been executed, and those summoned as jurors were separately and severally examined by the presiding judge, whether they had formed or expressed an opinion as to the guilt or innocence of the accused; and each one who answered in the negative was tendered to the State and accused as a competent juror, without having been asked by the judge as to age, citizenship or residence. The jury was selected by the State and prisoner from persons thus examined and tendered as jurors. It does not appear, and is not urged, that any of the jurors lacked the legal qualifications of a juror, but it is insisted that it was error for the judge to fail to examine the jurors as to their possession of the prescribed qualifications for jurors, and that because of such failure the jury accepted by the State ■ and accused was illegal, and their verdict should.be set aside. We cannot accept this view as correct. The judge was not bound to ask any questions at all of the special venire men. Having been drawn from the jury-box provided for by law and found and summoned, they must be presumed to have had the prescribed qualifications of jurors. It was the privilege of the accused to examine all who were tendered to him, as to their ages, places of residence, citizenship, and freedom from any bias of opinion or prejudice. If he failed to do this, he cannot successfully complain that it was not done.
*403During the selection of the jury special objection was made to one Bibb, as incompetent. This objection was overruled, and properly, we think.
The only other ground for reversal urged upon us by the learned counsel for the plaintiff in error is, that the verdict is not supported by the evidence in the case. We think the jury might have found a verdict of not guilty, and not have been censurable for it; but, under settled rules, we do not feel warranted in disturbing the verdict on this ground.

Judgment affirmed.